Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 26, 2021

The Court of Appeals hereby passes the following order:

A21A0619. CHARLIE BRANNER, JR. v. THE STATE.

      Charles Branner, Jr., pleaded guilty to three counts of child molestation, and
the trial court sentenced him to 30 years with 14 to serve. He subsequently filed a
motion for discharge and acquittal, raising speedy trial issues. The trial court denied
the motion but apparently sent notice of its ruling to an incorrect address for Branner,
who then filed a motion for out-of-time appeal. After the trial court denied his request
for an out-of-time appeal, Branner filed this appeal. The trial court’s ruling on that
motion, however, is moot.
      By voluntarily entering a guilty plea, Branner waived his right to assert speedy
trial issues on appeal. See Wallace v. State, 288 Ga. App. 480, 480-481 (654 SE2d
442) (2007); Griffin v. State, 278 Ga. 669 (604 SE2d 155) (2004). Because Branner
is not entitled to appellate review of the trial court’s denial of his motion for
discharge and acquittal, the propriety of the trial court’s ruling on his request for an
out-of-time appeal from that ruling is moot. See Carlock v. Kmart Corp., 227 Ga.
App. 356, 361 (3) (a) (489 SE2d 99) (1997) (a moot issue is one where a ruling is
sought on a matter that has no practical effect on the alleged controversy or where the
issues have ceased to exist). Accordingly, this appeal is hereby DISMISSED. See
OCGA § 5-6-48 (b) (3) (providing for dismissal of an appeal when the questions
presented have become moot).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/26/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


     , Clerk.